     Case 7:19-mj-06051-MRG Document 1 Filed 06/27/19 Page 1 of 4

                                                                      t .... ........




Before :     THE HONORABLE MARTIN R . GOLDBERG
             United States Magistrate Judge
             Southern District of New York

                                             -x
UNITED STATES OF AMERICA                              MISDEMEANOR
                                                      COMPLAINT


                                                      Violation of
           -v-                                        NYPL 145 . 00


AUDREY L. ANDERSON

                                                      COUNTY OF OFFENSE :
            Defendant                                 WESTCHESTER

                                             -x

SOUTHERN DISTRICT OF NEW YORK , ss :

     Anthony Luciano , being duly sworn , deposes and says
that he is a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital , Montrose, New York, which is
located in the Southern District of New York , and charges
as follows :

                            COUNT ONE

     On or April 1 , 2019 , at the Montrose Veterans
Administration Hospital , Montrose , New York, within the
special maritime and territorial jurisdiction of the
United States , in the Southern District of New York,
AUDREY L. ANDERSON, the defendant , unlawfully, knowingly
and willfully damaged property belonging to another
person , to-wit , defendant scratched the passenger side
door and trunk of a vehicle belonging to Michelle Adams.

                  (New York Penal Law 145 . 00)

                            COUNT TWO

     On or April 3 , 2019 , at the Montrose Veterans
Administration Hospital , Montrose , New York , within the
special maritime and territorial jurisdiction of the
United States , in the Southern District of New York ,
         Case 7:19-mj-06051-MRG Document 1 Filed 06/27/19 Page 2 of 4
f




    AUDREY L . ANDERSON , the defendant , unlawfully , knowingly
    and willfully damaged property belonging to another
    person , to - wit , defendant scratched the driver side door
    and near rear of vehicle on that side of a vehicle
    belonging to Michelle Adams .

                      (New York Penal Law 145 . 00)

         The basis for the deponent ' s knowledge and for the
    foregoing charges are , in part , as follows :

    1.  I am a Police Officer , assigned to the Department of
    Veterans Affairs Police Service , Montrose Veterans
    Administration Hospital , Montrose , New York , which is
    located in the Southern District of New York.

    2 . On or about April 1 , 2019 at approximately 09 : 30 a . m.,
    food and nutrition service work leader , Michelle Adams ,
    went into police services at the VA hospital in Montrose NY
    to report that someone had scratched her brand new vehicle .

    3 . Officer Mendoza walked outside and observed a long
    scratch mark that reached from the middle of the
    passenger ' s side front door through the passenger ' s side
    rear door and ended near the gas compartment.    Officer
    Mendoza also noticed scratch marks on the back side of the
    vehicle .   Photographs were taken of all the scratch marks.

    4.   Officer Mendoza then took Adams inside to get her
    statement . Adams stated worked the previous day , 3/31/19
    from 06 : 00 a . m. to 2:30 p.m. , and did not have scratch
    marks on her vehicle when she arrived at work . Adams stated
    after work she drove straight home and did not use the car
    again . Adams stated that she lives in a house with private
    parking and does not park her car on the street.       She
    further stated the car is brand new . Adams indicated she
    believed another Food and Nutrition worker , the defendant ,
    was the one who keyed the her car . Adams stated they got
    into an argument on 3/31/19 , after Adams had reported the
    defendant for placing the wrong utensils on trays. Adams
    stated the defendant had an attitude and left work early on
    3/31/19 between 12:00 and 1 : 00 p . m. Adams stated she
    arri v ed to work on April 1 at about 6:05 a . m. and there
    were no scratches on her car . At 9 : 10 a . m., Adams stated
    she went back to her car to go to the bank. When she
    arrived at the bank and walked around her car , she noticed
    the scratches. She then came to police services to report
    it . Adams completed a written statement .

    5 . on April 1, 2019 , SGT Farrell reviewed the SSTV footage
    for Bldg 5 from 3/31/19 . He noted Adam ' s vehicle was parked
    on the East end of the lot , nosed into the curb. The spot
    Case 7:19-mj-06051-MRG Document 1 Filed 06/27/19 Page 3 of 4



Adams was parked in had safety striping painted on both
sides of the spot and this prevents any cars from parking
next to her vehicle . The SSTV camera is directly above the
door of Bldg 5 and provided an unobstructed view of Adam ' s
vehicle , including the passenger side where the damage was
located. The video showed Adams arriving in the parking lot
at 05 : 40 a . m. and parked her vehicle . She and another
female then get out and go into Bldg 5 . The vehicle
remained at that location until Adams left at 2 : 19 p.m .
During the time she was on VA property , no one approached
her vehicle on 3/31/19 .

6 . On April 2 , 2019 , at approximately 08 : 30 a . m.,
Investigator Luciano conducted a review of the video
surveillance obtained by SGT Farrell and discovered on
April 1 , 2019 at approximately 06 : 15 a . m. , a black female
is observed walking through the parking lot towards Bldg 5
entrance. The female , later identified as the defendant , is
seen to stops next to another car and pause . The defendant
then turns around and walks between Adams ' vehicle and
another vehicle . The defendant is then observed extending
her left hand and dragging it against Adams ' passenger side
quarter panels and doors . The defendant ' s hand drags from
rear to front of Adams ' vehicle . As she enters Bldg 5 , she
drops something into her large bag which appeared to be
keys.

7 . At approximately 08 : 45 a . m., Nutrition and Food Service
Chief , Jaime Dean , arrived at Police Operations to assist
with making an identification from the video footage of the
suspect .  Dean identified the female as the defendant .

8.  On April 3 , 2019 at approximately 09 : 15 a . m., the
defendant was escorted to Police Operations where she was
advised of her rights and the allegation against her . She
invoked her rights and requested union representation .
She was placed under arrest and processed .

9 . On April 3 , 2019 at approximately 10 : 00 a.m ., Adams
reported to Police Operation to report that someone had
scratcher her car for a second time . Officer Mendoza went
outside and observed a deep scratch mark on the driver ' s
side door and another scratch mark towards the rear of the
vehicle on the same side. Officer Mendoza noted these
scratches were not present on April 1 , 2019 when she had
inspected the vehicle for the first complaint . Adams
completed a written statement with regards to this
incident.

10 .  Investigator Luciano reviewed SSTV footage for April
3 , 2019 and it revealed the defendant arriving to the
parking lot at approximately 06 : 15 a.m . She is then seen
    Case 7:19-mj-06051-MRG Document 1 Filed 06/27/19 Page 4 of 4



scratching Adams ' vehicle on the driver ' s side with an
unknown object .

11. On April 8 , 2019, Adams provided Investigator Luciano
with two estimates one was for damages done on April 1 ,
2019 in the amount of $2351 . 91 and the other for damages
done on April 3 , 2019 in the amount of $1208 . 75 . Total
amount of damage to the car was $3569 . 66 .

12 . Defendant was issued one United States District Court
Violation Notice for Criminal Mischief Fourth Degree (DCVN
Number 6745478/SY53)   The defendant was released on her
own recognizance.


WHEREFORE, deponent prays that the above - a      d defendant be
imprisoned or bailed , as the case may




                       VA Police Service




Sworn to before me this
27 th day of June 2019




                  . GOLDBERG
United States Ma   trate Judge
Southern District of New York
